Citation Nr: 1445269	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-10 541	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bruxism, claimed as secondary to service connected post-traumatic stress disorder (PTSD).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in May 2014, when it was remanded to schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO.  In August 2014, he was notified that his hearing was scheduled for October 7, 2014.  He submitted a written statement to his representative requesting that his hearing be cancelled and expressing satisfaction with his current rating.  The Veteran's representative forwarded this statement with a cover letter noting that the Veteran was satisfied with the recent decision on September 15, 2014.  


FINDING OF FACT

On September 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


